Citation Nr: 1448149	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  11-34 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma, to include as due to exposure to petroleum fuels and distillates.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active naval service from October 1968 to September 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in December 2012 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The Veteran served as an aviation boatswain's mate, fuels, for over four years, resulting in exposure to petroleum fuels and distillates.

2.  It is at least as likely as not that the Veteran's diagnosed non-Hodgkin's lymphoma is a result of his in-service exposure to petroleum fuels and distillates.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for non-Hodgkin's lymphoma have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103(a), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2014).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  

The Veteran asserts that his non-Hodgkin's lymphoma was a result of in-service  exposure to petroleum fuels and distillates.  Specifically, the Veteran has asserted that this condition arose due to exposure during his duties as an aviation boatswain's mate, fuels, while on active duty.  This service personnel records (SPRs), including his DD 214, show that he was assigned to numerous air fields and naval ships as an aviation boatswain's mate, fuels.  His exposure to jet fuels and distillates is deemed likely.  38 U.S.C.A. § 1154.

In August 2010, Dr. C.P. reported that the Veteran has been under his care as an 
Oncologist since being diagnosed with non-Hodgkin's lymphoma in the fall of 1996.  Dr. C.P. noted that the Veteran reported exposure to a number of chemicals, including jet fuel, and the association of non-Hodgkin's lymphoma with exposure to a variety of chemicals and toxic agents.  Similarly, in December 2012, lymphoma was due to his exposure to petroleum fuels and distillates during his active naval service as the Veteran worked specifically in refueling of aircraft, motor vehicles, and other related equipment.  His opinion was based on a review of the Veteran's medical records, clinical notes and examinations, and medical abstracts of record as well as his training and experience. 

The record confirms that the Veteran worked with petroleum fuels and distillates during his naval service as an aviation boatswain's mate, fuels.  The evidence of record also confirms a diagnosis of non-Hodgkin's lymphoma in 1996.  Dr. C.P. opined that it was as likely as not that the Veteran's non-Hodgkin's lymphoma was due to his exposure to petroleum fuels and distillates encountered during service.  There is no medical opinion to the contrary.  VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant.  Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

Having reviewed all of the above evidence in a light most favorable to the Veteran and based on the opinion of Dr. C.P., resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for non-Hodgkin's lymphoma is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for non-Hodgkin's lymphoma is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


